Order entered February 20, 2015.




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00033-CV

      CITY OF DALLAS, VINCENT GOLBECK, STEPHEN WORDEN, RAQUEL
               HERNANDEZ AND CARLA D. NEWSON, Appellants

                                           V.

                             ROBERT GRODEN, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-14-01521

                                        ORDER
      Before the Court is appellants’ February 19, 2015, unopposed motion for extension of

time to file brief. We GRANT the motion and ORDER appellants’ brief be filed no later than

March 25, 2015.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE